PREWITT, Judge.
Petitioner filed a claim seeking employment security benefits under Chapter 288, RSMo 1978. The Labor and Industrial Relations Commission denied her claim because she had not timely filed an appeal from a deputy’s determination adverse to her. See § 288.070.4, RSMo 1978. Following her petition for judicial review the circuit court determined that petitioner “established good cause for extending the ten-day period for filing her appeal”, see § 288.070.8, RSMo 1978, and remanded to the Commission for a determination on the merits.
The first question presented is whether appellants may appeal from the circuit court’s order. The right of appeal is purely statutory and where statutes do not give such a right, no appeal exists. Labrier v. Anheuser Ford, Inc., 621 S.W.2d 51, 53 (Mo. banc 1981); Haley v. City of Linn Creek, 583 S.W.2d 590, 591 (Mo.App.1979); Rule 81.01.
Appellants contend that they have a right to appeal under § 288.210, RSMo 1978. That section provides for an appeal “in the same manner but not inconsistent with the provisions of this law as is provided in civil cases.” Section 512.020, RSMo 1978, provides for appeals from circuit courts in civil matters. It does not authorize an appeal from an order remanding to an administrative tribunal for additional proceedings and thus there is no appeal from such an order. Hickman v. Division of Employment Security, 448 S.W.2d 270, 273 (Mo.App.1969). See also Iron County v. State Tax Commission, 480 S.W.2d 65 (Mo.1972); State ex rel. St. Louis County v. Public Service Commission, 360 Mo. 270, 228 S.W.2d 1 (1950); Jones v. Missouri Highway and Transportation Commission, 639 S.W.2d 182 (Mo.App.1982).
The appeal is dismissed.
GREENE, C.J., CROW, P.J., and FLANI-GAN and MAUS, JJ., concur.